Exhibit 10.54

IBERIABANK CORPORATION

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is entered into by and between
IBERIABANK Corporation (“IBKC” or the “Company”) and                      (the
“Optionee”), in accordance with the terms of the IBERIABANK Corporation
                     Stock Incentive Plan (the “Plan”). Capitalized terms shall
have the same meaning as set forth in the Plan, unless the context clearly
indicates otherwise.

1. Grant of Option

1.1 IBKC hereby grants to the Optionee effective                     (the “Date
of Grant”), the option to purchase up to                     Shares of Common
Stock (the “Option”) at an exercise price of             per share (the
“Exercise Price”). The Option shall vest, become exercisable and expire as
provided in Section 2 below.

1.2 The Option is intended to be treated as an incentive stock option (an “ISO”)
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
unless designated above as a nonqualified stock option (a “NQ Stock Option”). If
the Option is designated as an ISO and is not eligible for such treatment, the
ineligible portion shall be treated as a NQ Stock Option.

2. Time of Exercise

2.1 Subject to the provisions of the Plan and this Agreement, the Optionee shall
be entitled to exercise the Option as follows:

 

Anniversary of Date of
Grant   Percentage of Total
Shares Of Common Stock
Subject to Option Which
May be Exercised      

2.2 The Option shall expire and may not be exercised later than ten years
following the Date of Grant.

2.3 Notwithstanding the foregoing, the Option shall become accelerated and
immediately exercisable in the event of the Optionee’s termination of employment
as a result of death or Disability and in the event of a Change in Control as
provided in Section 13(c) of the Plan.



--------------------------------------------------------------------------------

2.4 The Option shall be exercised in the manner set forth in the Plan. The
exercise price may be paid in cash, check, Shares or through a cashless exercise
program through a broker, all on the terms provided in the Plan.

3. Conditions for Exercise of Option

3.1 During the Optionee’s lifetime, the Option may be exercised only by the
Optionee or by the Optionee’s guardian or legal representative. The Option must
be exercised while the Optionee is employed by IBKC, or in the event of a
termination of employment, for such period following termination under certain
circumstances, as may be provided in Section 6 of the Plan. Notwithstanding the
foregoing, no Option may be exercised more than ten years following the Date of
Grant.

3.2 In the event the Optionee is discharged from the employ of IBKC or a
subsidiary company for Cause, as defined in the Plan, the Optionee shall forfeit
the right to exercise any portion of this Option, which shall be immediately
null and void.

4. Additional Conditions

Anything in this Agreement to the contrary notwithstanding, if at any time IBKC
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of the shares of Common
Stock issuable pursuant to the exercise of an Option is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
IBKC.

5. Taxes

5.1 IBKC may make such provisions as it may deem appropriate for the withholding
of any federal, state and local taxes that it determines are required to be
withheld on the exercise of the Option. By accepting this Option award, the
Optionee agrees that he or she is solely responsible for the satisfaction of any
taxes that may arise (including taxes arising under Sections 409A or 4999 of the
Code) and that IBKC shall not have any obligation whatsoever to pay such taxes.

5.2 The Optionee may, but is not required to, satisfy his or her withholding tax
obligation in whole or in part by electing (the “Election”) to have IBKC
withhold, from the Shares he or she otherwise would receive upon exercise of the
Option, Shares of Common Stock having a value equal to the minimum amount
required to be withheld. The value of the Shares to be withheld shall be based
on the Fair Market Value of the Common Stock on the date that the amount of tax
to be withheld shall be determined (the “Tax Date”). Each Election must be made
prior to the Tax Date. The Committee may disapprove of any Election or may
suspend or terminate the right to make Elections, except that, notwithstanding
the terms of the Plan, if the Optionee is an Executive Officer or is otherwise
subject to Section 16 of the Securities Exchange



--------------------------------------------------------------------------------

Act of 1934, as amended, the right to make an Election may not be disapproved,
terminated or suspended. In the absence of any other arrangement, an Optionee
who is an Executive Officer will be deemed to have elected to have Shares
withheld to satisfy withholding taxes as provided herein.

6. Conditions for ISO Treatment

6.1 The Optionee understands that, to the extent this Option is intended to
qualify as an ISO, in order to obtain the benefits of an ISO, no sale or other
disposition may be made of Shares for which ISO treatment is desired within one
(1) year following the date of exercise of the Option or within two (2) years
from the Date of Grant. The Optionee understands and agrees that the Company
shall not be liable or responsible for any additional tax liability the Optionee
incurs in the event that the Internal Revenue Service for any reason determines
that this Option does not qualify as an ISO within the meaning of the Code.

6.2 If the Optionee disposes of the Shares of Common Stock prior to the
expiration of either two (2) years from the Date of Grant or one (1) year from
the date the Shares are transferred to the Optionee pursuant to the exercise of
the Option (a “Disqualifying Disposition”), the Optionee shall notify the
Company in writing within thirty (30) days after such disposition of the date
and terms of such disposition. The Optionee also agrees to provide the Company
with any information concerning any such dispositions as the Company requires
for tax purposes.

7. Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

8. Inconsistent Provisions

The Option granted hereby is subject to the provisions of the Plan. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.

9. Adjustments to Option

Appropriate adjustments shall be made to the number and class of Shares of
Common Stock subject to the Option and to the exercise price in accordance with
Section 13 of the Plan.

10. Termination of Option

The Committee, in its sole discretion, may terminate the Option. However, no
termination may adversely affect the rights of the Optionee to the extent that
the Option is currently vested on the date of such termination.



--------------------------------------------------------------------------------

11. Treatment upon Death

The Optionee may elect to designate a beneficiary to exercise the Option
following the Optionee’s death, but in the absence of such a designation, this
right will devolve to whomever acquires the Option under the applicable laws of
descent or distribution.

12. Notices

Any notice or communication required or permitted by any provision of this
Agreement to be given to Optionee shall be in writing or by electronic means as
set forth in Section 17 and, if in writing, shall be delivered personally or
sent by certified mail, return receipt requested, addressed to the Optionee at
the last address that the Company had for the Optionee on its records. Each
party may, from time to time, by notice to the other party hereto, specify a new
address for delivery of notices relating to this Option. Any such notice shall
be deemed to be given as of the date such notice is personally delivered or
properly mailed or electronically delivered to the Optionee.

13. Modifications

This Agreement may be modified or amended at any time, provided that the
Optionee must consent in writing or by electronic means to any modification that
adversely alters or impairs any vested rights or obligations under this Option.

14. Headings

Section and other headings contained in this Option Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope or intent of this Option or any provision hereof.

15. Severability

Every provision of this Option and of the Plan is intended to be severable. If
any term hereof is illegal or invalid for any reason, such illegality or
invalidity shall not affect the validity or legality of the remaining terms of
this Award Agreement.

16. Governing Law

The laws of the State of Louisiana shall govern the validity of this Award
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties hereto.

17. Electronic Delivery; Acceptance of Agreement

17.1 IBKC may, in its sole discretion, deliver any documents related to the
Optionee’s current or future participation in the Plan by electronic means or
request the Optionee’s consent to participate in the Plan by electronic means.
By accepting the terms of this Agreement, the Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by IBKC
or a third party designated by IBKC.



--------------------------------------------------------------------------------

17.2 The Optionee must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner. If the
Optionee does not accept the terms of this Agreement, this Option Award is
subject to cancellation.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Optionee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. The Optionee has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement. The Optionee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS